Citation Nr: 0418416	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-14 166 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
otitis media with cholesteatoma, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1953 to 
September 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO), which denied increased 
evaluations for his service connected left ear hearing loss 
and otitis media.  A subsequent RO rating action, dated in 
July 2002, granted the veteran service connection for his 
right ear hearing loss and assigned a 10 percent rating for 
bilateral hearing loss.  The veteran appealed this decision.  
The issue of an increased rating for bilateral otitis media 
with cholesteatoma is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran has level I hearing loss in the right ear and 
level VII hearing loss in the left ear.


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, and Part 4, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003);.

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decision noted above and an August 2002 
statement of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  The statement of the case informed the veteran 
of what evidence the VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, in a May 2001 
letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the May 2001 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the VA did not specifically inform 
the veteran to submit any evidence in his possession that 
pertains to his claim.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by these 
defects.  

In this regard, The Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

Service medical records show the presence of  left ear 
hearing loss.   
 
A VA examination in September 1967 showed left ear hearing 
loss.  .

Service connection for hearing loss in the left ear was 
established by an RO rating action, dated in October 1967.  
This disorder was rated as non-compensable.

On a VA examination in August 1972, the veteran complained of 
pain in his ears with loss of hearing.  High frequency 
sensorineural hearing loss in the right ear and mixed type 
hearing loss in the left ear was diagnosed.

In September 1972 the RO increased the non-compensable rating 
in effect for left ear hearing loss to 10 percent.  The 10 
percent rating has remained in effect.

Received in September 2000 was the veteran's claim for 
increased benefits.

VA audiological examination in October 2000 noted that the 
veteran complained of difficulty hearing anything when 
someone is talking to him on the left side and that he is 
also unable to communicate in a group.  The veteran reported 
noise exposure in service and perforations of his tympanic 
membranes on several occasions.  It was also noted that a 
private physician had informed the veteran that he has a 
cholesteatoma on the left side, which needs to be removed.  
No tinnitus was reported.  On audiological evaluation the 
veteran had pure tone thresholds in the right ear at 
frequencies of 1000, 2000, 3000, and 4,000 hertz of 25, 30, 
25, and 45 decibels for a four-frequency average of 31 
decibels.  Pure tone thresholds in the left ear at 
corresponding frequencies were 80, 65, 75, and 75 decibels 
for a four-frequency average of 74 decibels.  Speech 
recognition ability in the right ear was 92 percent correct 
and in the left ear 96 percent correct.  Mild sensorineural 
hearing loss in the right ear sloping to a moderate hearing 
loss at high frequencies and a severe mixed hearing loss in 
the left ear were the diagnostic conclusions.

From 1999 to 2001 the veteran received treatment at VA and 
private facilities for problems related to his ears, 
including hearing loss.  

In a letter dated in January 2001, Dr. B. reported that he 
had examined the veteran that month for complaints of 
decreased hearing in the right ear over the past six months.  
He also reported some drainage from the left ear.  
Audiometric evaluation reportedly demonstrated an increased 
conductive hearing loss on the low frequencies on the right.  
Hearing on the left was reported to be unchanged.  Dr. B 
concluded that the veteran had an increased conductive 
hearing loss in the right ear, which he believed to be 
secondary to enlargement of the perforation on that side as 
well as a cholesteatoma in the left ear. 

VA outpatient treatment records show that in February 2001 
the veteran was provided a hearing aid for his right ear 
following an evaluation for hearing aid amplification the 
previous month.  Testing indicated in January 2001 that he 
would not be able to have a hearing aid in the left ear.

In a statement dated in March 2001, Dr. D. noted that he had 
referred the veteran to the department of otorhinolaryngology 
at the University of Pennsylvania Health System.  He noted 
that their investigation revealed a progression of the 
veteran's disease: audiometric examination detected an 
increased hearing loss in the low frequencies in his right 
ear; his left ear was found to have a large perforation and a 
cholesteatoma, which had developed as a result of his 
previous ear infections.

A VA audiological evaluation was conducted in December 2001.  
Pure tone thresholds in the right ear at frequencies of 1000, 
2000, 3000, and 4,000 hertz were 25, 25, 25, and 50 decibels 
for a four-frequency average of 31 decibels.  Pure tone 
thresholds in the left ear at corresponding frequencies were 
85, 75, 75, and 80 decibels for a four-frequency average of 
79 decibels.  Speech recognition ability in the right ear was 
96 percent correct and in the left ear 100 percent correct.  
It was reported that the findings indicated a mild 
sensorineural hearing loss in the right ear up to 3000 hertz 
sloping to a moderate sensorineural hearing loss at the high 
frequencies.  The left ear indicated a predominantly moderate 
to severe mixed hearing loss at all frequencies tested.  

The veteran was afforded a VA ear disease examination in 
December 2001.  The examiner indicated that the veteran had a 
mild to severe downsloping sensorineural hearing loss 
starting top downslope at approximately 3,000 hertz.  On the 
left side, there is a noted air-bone gap with an 
approximately 40 decibel conductive loss superimposed on a 
downsloping sensorineural hearing loss similar to the 
contralateral side.  It was noted that the veteran's 
discriminations are greater than 96 percent bilaterally and 
that his tympanogram is abnormal on the left side with a flat 
tympanogram.

In an April 2002 addendum to the December 2001 examination, a 
VA physician reported that he had reviewed the veteran's 
claims file and noted that the veteran had sensorineural 
hearing loss in the right ear.  He stated that while the 
exact etiology of the veteran's hearing loss cannot be 
ascertained with certainty it is possible that his right ear 
hearing loss is related to his military service.

As noted above service connection for right ear hearing loss 
was established by an RO rating action dated in July 2002.  
The bilateral hearing loss was rated as 10 percent disabling 
effective from August 30, 2000.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease and injury incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 

The VA Rating Schedule provides a table for rating purposes 
(Table VI) to determine a roman numeral designation (I 
through XI) for hearing impairment, established by State 
licensed audiologists including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1,000, 2000, 3,000 and 4,000 hertz divided 
by 4. 38 C.F.R. § 4.85. Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing. Id.

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VI-a, whichever results in the higher 
numeral, each ear will be evaluated separately. 38 C.F.R. § 
4.86(a). When the pure tone threshold is 30 decibels or less 
at 1,000 hertz and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI-a whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In this regard, the October 2000 VA audiological examination 
showed an average pure tone threshold for the right ear of 31 
decibels and a speech discrimination score of 92 percent 
correct and a pure tone threshold average for the left ear of 
74 decibels with a speech discrimination score of 96 percent 
correct.  These findings equate to level II hearing loss in 
the left ear level I hearing loss in the right ear, which 
warrant a zero percent rating.  The examination also showed 
an exceptional pattern of hearing loss under 38 C.F.R. 
§ 4.86(a) as his pure tone thresholds in the left ear on that 
evaluation were 55 decibels or more in the four specified 
frequencies in his left ear.  Consequently, his pure tone 
threshold average of 74 decibels corresponds to level VI on 
the table VI(a).  However, level VI hearing loss in the left 
ear and level I hearing loss in the right ear still warrants 
a zero percent rating.  Diagnostic Code 6100.

The December 2001 audiological evaluation showed an average 
pure tone threshold for the right ear of 31 decibels and a 
speech discrimination score of 96 percent correct and a pure 
tone threshold average for the left ear of 79 decibels with a 
speech discrimination score of 100 percent correct. These 
findings equate to level II hearing loss in the left ear 
level I hearing loss in the right ear, which warrant a zero 
percent rating. Diagnostic Code 6100.

The veteran also exhibited an exceptional pattern of hearing 
loss under 38 C.F.R. § 4.86(a) as his pure tone thresholds in 
the left ear on that evaluation were 55 decibels or more in 
the four specified frequencies.  Consequently, his pure tone 
threshold average of 79 decibels corresponds to level VII on 
the table VI(a).  However, level VII hearing in the left ear 
and level I hearing in the right ear provide no basis for an 
evaluation in excess of the currently assigned 10 percent 
under table VII.  Diagnostic Code 6100.  The current 10 
percent rating is the highest rating warranted during the 
appeal period and staged ratings do not apply.  

The Board notes that the veteran's 10 percent rating for his 
hearing loss has been in effect since August 1972 and it is a 
protected rating. See 38 U.S.C.A. § 110 (West 2002); 38 
C.F.R. § 3.951 (2003).  The provisions of 38 C.F.R. § 3.951 
indicate that a disability which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by the VA 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.  See 38 C.F.R. 
§ 3.951. 

In reaching the decisions above, the Board has considered the 
doctrine of the benefit of the doubt to the veteran but does 
not find that the evidence is approximately balanced as such 
as to warrant its application.  38 C.F.R. § 3.102 (20030.


ORDER

An increased evaluation for bilateral hearing loss, currently 
rated 10 percent disabling, is denied.


REMAND 

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this case, the RO furnished the veteran a VCAA notice 
letter in May 2001.  However, the letter addressed the claim 
for an increased rating for hearing loss.  The veteran has 
not been notified of the evidence necessary to prevail on a 
claim of an increased rating for the bilateral otitis media 
and the division of responsibility for submitting such 
evidence, as required to comply with VA's duties to notify 
and to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED for the following:

The RO must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  The veteran should be 
informed of the evidence necessary to 
establish his claim, what evidence the VA 
will obtain, and to furnish any evidence 
in his possession, which is pertinent to 
his claim.  

Thereafter, the case should be returned to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



